[Cite as State v. Rice, 2021-Ohio-4172.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                            No. 109712
                 v.                              :

DEVAUGHNTE RICE,                                 :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: APPLICATION DENIED
                 RELEASED AND JOURNALIZED: November 22, 2021


                            Cuyahoga County Court of Common Pleas
                                  Case No. CR-19-636068-A
                                  Application for Reopening
                                      Motion No. 548919


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Mary M. Frey, Assistant Prosecuting
                 Attorney, for appellee.

                 Mary Catherine Corrigan, for appellant.


EILEEN T. GALLAGHER, J.:

                   Devaughnte Rice has filed a timely App.R. 26(B) application for

reopening. Rice is attempting to reopen the appellate judgment, rendered in State

v. Rice, 8th Dist. Cuyahoga No. 109712, 2021-Ohio-1882, that affirmed his
conviction and sentence for the offense of having weapons while under disability

(R.C. 2923.13(A)). We decline to reopen Rice’s appeal for the following reasons.

    I. Standard of Review Applicable to App.R. 26(B) Application for
                              Reopening

              To establish a claim of ineffective assistance of appellate counsel, Rice

is required to demonstrate that the performance of his appellate counsel was

unreasonable and deficient. Strickland v. Washington, 466 U.S. 688, 104 S.Ct.

2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373

(1989), cert. denied, 497 U.S. 1011, 110 S.Ct. 3258, 111 L.Ed.2d 767 (1990).

              Moreover, even if Rice establishes that an error by his appellate

counsel was professionally unreasonable and deficient, Rice must further establish

that he was prejudiced; but for the unreasonable error there exists a reasonable

probability that the results of his appeal would have been different. Reasonable

probability, regarding an application for reopening, is defined as a probability

sufficient to undermine confidence in the outcome of the appeal. State v. May, 8th

Dist. Cuyahoga No. 97354, 2012-Ohio-5504.

                      II. First Proposed Assignment of Error

              Rice’s sole proposed assignment of error is that:

      Trial Counsel was ineffective for failing to call co-defendant David
      Wagner to the stand, despite his availability, the fact that what he
      would testify to was known, and the fact that his testimony would be
      directly bearing on whether or not the defendant was complicit in the
      crime of having weapons while under disability.
               Rice, through his sole proposed assignment of error, argues that

appellate counsel was ineffective by failing to argue on appeal that trial counsel

failed to call a witness to testify at trial. Specifically, Rice argues that trial counsel

was aware of the statement of Rice’s codefendant, made during a pretrial, that “I just

want to tell you he ain’t got nothing to do with any [* * *].”

A. Trial Attorney’s Trial Strategy

               In Strickland, supra, the United States Supreme Court held that a

court’s scrutiny of an attorney’s work must be highly deferential. The court further

stated that it is all too tempting for a defendant to second-guess his attorney after

conviction and that it would be too easy for a court to conclude that a specific act or

omission was deficient, especially when examining the matter in hindsight. Thus, a

court must indulge in a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance; that is, the defendant must

overcome the presumption that, under the circumstances, the challenged action

might be considered sound trial strategy. Strickland.

               In addition, the decision about which witnesses to call involve matters

committed to counsel’s professional judgment. State v. Williams, 99 Ohio St.3d

493, 2003-Ohio-4396, 794 N.E.2d 27. See also State v. Jackson, 4th Dist. Lawrence

No. 97CA2, 1997 Ohio App. LEXIS 5433 (Dec. 1, 1997). Generally, decisions to call

witnesses is within the purview of defense counsel’s trial strategy and is not

considered deficient performance absent a showing of prejudice. Stated differently,

counsel’s decision whether to call a witness falls within the rubric of trial strategy
and will not be second-guessed by a reviewing court. State v. Treesh, 90 Ohio St.3d

460, 739 N.E.2d 749 (2001).

               Herein, we find that the decision to either call or not call Rice’s co-

defendant as a witness fell squarely within the confines of professional judgment

based upon the mere statement of the codefendant that “I just want to tell you he

ain’t got nothing to do with any [* * *].” Appellate counsel was not ineffective on

appeal by failing to argue that trial counsel was ineffective by failing to call Rice’s co-

defendant as a witness. State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, 848

N.E.2d 810; State v. Leonard, 104 Ohio St.3d 54, 2004-Ohio-6235, 818 N.E.2d 229;

State v. Henderson, 8th Dist. Cuyahoga No. 106627, 2018-Ohio-3797.

B. Failure to Demonstrate Reasonable Probability of Different Outcome

               Also, Rice has failed to demonstrate that the testimony of his co-

defendant would have resulted in a different outcome on appeal. Specifically, that

there exists a reasonable probability that the results of his appeal would have been

different.   A reasonable probability is a probability sufficient to undermine

confidence in the outcome. State v. May, 8th Dist. Cuyahoga No. 97354, 2012-Ohio-

5504.

               Herein, this court has previously determined that Rice’s conviction

for having a weapon while under disability was supported by sufficient evidence and

was not against the manifest weight of the evidence. Regarding sufficiency, this

court held that:
      Viewing this evidence in a light most favorable to the prosecution, we
      find a rational trier of fact could have found the essential elements of
      the offense proven beyond a reasonable doubt. From the evidence
      presented, the court could reasonably conclude that Rice participated
      in the crimes at issue and shared criminal intent in light of his actions
      before, during, and after the shooting. Because Rice was under a
      disability and aided and abetted his codefendants in the commission of
      the underlying offenses with a firearm, we find that the state presented
      sufficient evidence of constructive possession to support Rice’s
      conviction for having a weapon while under disability.

State v. Rice, supra, ¶ 33.

               Regarding the issue of manifest weight, this court held that:

      Based on the record before this court, we cannot say that in resolving
      conflicts in the evidence, the trier of fact clearly lost its way and created
      such a manifest miscarriage of justice that the conviction must be
      reversed and a new trial ordered. As stated, the trial court had the
      benefit of reviewing the surveillance footage and was not bound by the
      jury’s resolution of Counts 2-9. Having weighed the surveillance
      footage and the corroborating testimonial and physical evidence
      presented by the state, we find Rice’s conviction for having weapons
      while under disability was not against the manifest weight of the
      evidence. Collectively, the evidence demonstrated Rice’s disability and
      his participation or assistance in the commission of crimes that
      involved the use of a firearm.

State v. Rice, supra, ¶ 38.

               The statement of Rice’s codefendant, that “I just want to tell you he

ain’t got nothing to do with any [* * *],” does not create a reasonable probability to

undermine confidence in the outcome of the appeal based upon our prior finding

that Rice’s conviction was supported by sufficient evidence and not against the

manifest weight of the evidence.

               Accordingly, we find that Rice has failed to establish that appellate

counsel was ineffective on appeal.
          Application denied.




EILEEN T. GALLAGHER, JUDGE

EILEEN A. GALLAGHER, P.J., and
EMANUELLA D. GROVES, J., CONCUR